Citation Nr: 1513554	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve.



REPRESENTATION

Veteran represented by:	Andrew Fain, Accredit Agent



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to October 1961 and from October 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2014, the Board remanded the Veteran's claim of entitlement to a rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve to the AOJ for a VA examination.  The Board is obligated by law to ensure that the AOJ complies with its directives, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v West, 11 Vet App 268 (1998)
 
A review of the record reflects that the AOJ scheduled the Veteran for a VA examination which the Veteran attended and did not complete.  Following this uncompleted examination, a new VA examination was scheduled which the Veteran did not attend.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for increase rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve.


CONCLUSION OF LAW

Entitlement to an increase rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve.is denied on the basis of failure to report for a VA medical examination.  38 C.F.R. § 3.655(b) (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in April 2010, prior to the adjudication of his claim in May 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The AOJ associated the Veteran's service treatment records, service personnel records and VA treatment records with the claims file.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Failure to Report for VA Examination

Under 38 C.F.R. § 3.655 , when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2014).

VA dispatched a March 2014 correspondence to the Veteran detailing the time and location of his VA examination.  In an April 2014 note, VA noted that the Veteran "was scheduled with Dr. R. and did not complete the exam.  When he left the exam was rescheduled with Dr. B. on 4/9 which he failed to report for."  The evidence of the claims file contains an April 10, 2014, note which details that the Veteran was a "no-show" for his April 9, 2014, examination.

There is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Instead, the evidence listed above provides evidence that the Veteran attended the first examination but left before the examination could be completed.  The Veteran has not shown good cause for his failure to report for the April 9 examination, nor has he provided any good cause for failing to complete the initial examination with Dr. R.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a) ; Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

Lastly, the Board has considered the Veteran's remarks that he has increased pain in the area of the post-operative left inguinal herniorrhaphy, but finds such remarks of pain or insufficient to evaluate the Veteran's claim.

As the Veteran failed to report for an examination scheduled for his claim for an increased rating for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve and he has not shown good cause for failing to appear, his claim must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the claim for an increased evaluation for status post bilateral cataract surgery, and the claim must be denied pursuant to the operative regulation. 
38 C.F.R. § 3.655(b) (2014).


ORDER

Entitlement to a rating in excess of 10 percent for post-operative left inguinal herniorrhaphy with entrapment of the left ilio-inguinal nerve is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


